Citation Nr: 1209249	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-42 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUES

1.  Entitlement to an annual clothing allowance.

2.  Entitlement to reimbursement of medical expenses by the Department of Veterans Affairs (VA) for the cost of non-VA medical treatment at a private medical facility identified as Nebraska Medical Center from August 17, 2009, to August 18, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970 and from May 1978 to July 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Department of Veterans Affairs Medical Center (VAMC) in Omaha, Nebraska, also known as the Nebraska - Western Iowa Healthcare System (NWIHCS).

In March 2011, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  At that time, the Veteran also submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to reimbursement of medical expenses by VA for the cost of non-VA medical treatment at a private medical facility identified as Nebraska Medical Center from August 17, 2009, to August 18, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the March 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to an annual clothing allowance.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an annual clothing allowance by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

At his March 2011 hearing before the Board, the Veteran acknowledged that he was withdrawing his appeal for entitlement to an annual clothing allowance.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding the issue of entitlement to an annual clothing allowance.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an annual clothing allowance is dismissed.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to reimbursement of medical expenses by VA for the cost of non-VA medical treatment at a private medical facility identified as Nebraska Medical Center from August 17, 2009, to August 18, 2009, is warranted. 

In this case, a remand is required in order for the VAMC to associate the Veteran's entire current medical expenses claims file, more commonly known as the duplicate Combined Health Record (CHR) file or Medical Administrative Services (MAS) folder, with his claims file.  

Accordingly, this issue is REMANDED for the following actions:

1.  Associate the Veteran's entire current medical expenses claims file, more commonly known as the duplicate CHR file or MAS folder, with his claims file. 

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  Thereafter, the claims file and entire Combined Health Record should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


